Name: Commission Directive 2002/29/EC of 19 March 2002 amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: agricultural policy;  agricultural activity;  environmental policy;  natural and applied sciences;  economic geography
 Date Published: 2002-03-20

 Avis juridique important|32002L0029Commission Directive 2002/29/EC of 19 March 2002 amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the Community Official Journal L 077 , 20/03/2002 P. 0026 - 0028Commission Directive 2002/29/ECof 19 March 2002amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2001/33/EC(2), and in particular the first subparagraph of Article 2(1)(h) thereof,Having regard to Commission Directive 2001/32/EC of 8 May 2001 recognising protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EEC(3) and in particular Article 2 thereof,Whereas:(1) Under Directive 2001/32/EC, Ireland, Italy (Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Lombardia; Trentino-Alto Adige: autonomous province of Bolzano; Veneto), and Austria (Burgenland, KÃ ¤rnten, NiederÃ ¶sterreich, Osttirol, Steiermark, Wien), were provisionally recognised as "protected zones" in respect of Erwinia amylovora (Burr.) Winsl. et al. for a period expiring on 31 March 2002.(2) Under Directive 2001/32/EC, the United Kingdom was provisionally recognised as a protected zone for beet necrotic yellow vein virus for a period expiring on 31 March 2002.(3) From information supplied by Austria, Ireland and Italy it appears that the provisional recognition of the protected zones for those countries in respect of Erwinia amylovora (Burr.) Winsl. et al. should exceptionally be extended for a further period to enable the responsible official bodies of those countries to complete the information on the distribution of Erwinia amylovora (Burr.) Winsl. et al. and to complete efforts for the eradication of this harmful organism in the areas concerned.(4) From information supplied by Italy it appears that the protected zone of Apulia should no longer be recognised as a permanent protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. but should now be provisionally recognised as a protected zone as regards Erwinia amylovora (Burr.) Winsl. et al. for a limited period expiring on 31 March 2003 to enable the responsible official bodies to complete the information on the distribution of Erwinia amylovora (Burr.) Winsl. et al. and to complete efforts for the eradication of this harmful organism within this protected zone.(5) From information supplied by Italy it appears that some parts of the province of Veneto should no longer be recognised as protected zones in respect of Erwinia amylovora (Burr.) Winsl. et al. because it appears to be widespread within those zones whilst the provisional recognition as protected zones for other zones in respect of Erwinia amylovora (Burr.) Winsl. et al. should be extended exceptionally for a further limited period.(6) From information supplied by the United Kingdom on the presence of beet necrotic yellow vein virus it appears that it is no longer appropriate to maintain the protected zone for the whole of the United Kingdom in respect of beet necrotic yellow vein virus but should be restricted to Northern Ireland only.(7) Under Directive 2001/32/EC Sweden was recognised as a protected zone on a permanent basis in respect of beet necrotic yellow vein virus. From information supplied by Sweden on the presence of beet necrotic yellow vein virus it appears that Sweden should now be provisionally recognised as a protected zone as regards beet necrotic yellow vein virus for a limited period expiring on 31 March 2003 to enable the responsible official bodies to complete the information on the distribution of beet necrotic yellow vein virus and to complete efforts for the eradication of this harmful organism.(8) The definition of the plants for which protected zones were recognised as regards Citrus tristeza virus should be modified.(9) From information supplied by the United Kingdom based on updated surveys it appears that the protected zone recognised for Dendroctonus micans Kugelan in the United Kingdom should be modified.(10) From information supplied by France based on updated surveys it appears that the protected zone recognised for Matsucoccus feytaudi Duc. in France should no longer be maintained.(11) Directive 2001/32/EC should, therefore, be amended accordingly.(12) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 2001/32/EC is hereby amended as follows:1. Article 1 is amended as follows:(a) the second paragraph is replaced by: "In the case of point (b)(2), for Ireland, for Italy (Puglia, Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Lombardia; Trentino-Alto Adige: autonomous province of Bolzano; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes of PalÃ ¹, Roverchiara, Legnago (the portion of the communal territory situated to the north east of the Transpolesana national road), Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), and for Austria (Burgenland, KÃ ¤rnten, NiederÃ ¶sterreich, Tirol (administrative district Lienz), Steiermark, Wien), the said zones are recognised until 31 March 2003';"(b) the third paragraph is replaced by: "In the case of point (d)(1), the said zone in Sweden is recognised until 31 March 2003";2. the Annex is amended in accordance with the Annex to this Directive.Article 2Member States shall adopt and publish by 31 March 2002 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 April 2002.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. Member States shall determine how such a reference is to be made.Article 3This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 19 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 127, 9.5.2001, p. 42.(3) OJ L 127, 9.5.2001, p. 38.ANNEX1. Under heading (a), in point 4, the entry in the right hand column is replaced by the following: >TABLE>;2. Under heading (a), point 14 is deleted.3. Under heading (b), in point 2, the entry in the right hand column is replaced by the following: >TABLE>;4. Under heading (d), in point 1, in the right hand column, "United Kingdom" is replaced by: "United Kingdom (Northern Ireland)".5. Under heading (d), in point 3, in the left-hand column, "harmful to fruit of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, with leaves and peduncles" is deleted.